JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340). It is
ORDERED AND ADJUDGED that the district court’s orders issued May 8, 2009, and June 1, 2009, be affirmed. The district court properly dismissed the complaint because the appellant sought damages from a federal district court judge in Maryland, who is absolutely immune from suit. See Atherton v. District of Columbia Office of Mayor, 567 F.3d 672, 682 (D.C.Cir.2009). The misconduct alleged by the appellant pertains to judicial functions and, therefore, is protected by this immunity. Id. To the extent the appellant raised claims against the other defendants, the district court lacked jurisdiction to hear them because the appellant essentially sought review of a decision rendered by a federal district court in Maryland. See 28 U.S.C. § 1294(1).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.